Citation Nr: 0838001	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother, H.S.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that the veteran submitted a timely notice of 
disagreement to the July 2006 rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability.  However, the veteran did not perfect his 
appeal by filing a timely substantive appeal after a 
statement of the case was promulgated in April 2007.  
Consequently, the Board does not have jurisdiction over that 
issue.  See 38 C.F.R. §§ 20.200, 20.302 (2008).

At his May 2008 Board hearing, the veteran raised the issue 
of clear and unmistakable error in the September 1970 rating 
decision denying service connection for a psychiatric 
disorder.  This issue is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was denied by 
the RO in a September 1970 rating decision.  Although 
provided notice of this decision in October 1970, the veteran 
did not perfect an appeal thereof.

2.  In April 1971, December 1982, and August 1986 rating 
decisions, the RO denied the veteran's claim for entitlement 
to service connection for a psychiatric disorder.  Although 
provided notice of these decisions, the veteran did not 
perfect an appeal thereof.

3.  Evidence associated with the claims file since the 
unappealed August 1986 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a psychiatric disorder.

4.  The medical evidence of record does not show a diagnosis 
of PTSD.

5.  The medical evidence of record shows that the veteran's 
current psychiatric disorder, psychosis, not otherwise 
specified, is related to his military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's August 1986 rating decision, and the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

3.  Psychosis, not otherwise specified, was incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.384 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied with respect to the issues of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, and entitlement to service connection for a 
psychiatric disorder, the Board is not precluded from 
adjudicating these issues.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  This is so 
because the Board is taking action favorable to the veteran 
by granting the issue at hand.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial 
adjudication of the veteran's claim, November 2005 and 
February 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard, 4 Vet. App. at 394.  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  

The veteran's service medical records, service personnel 
records, VA medical treatment records, identified private 
medical records, and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini, 18 Vet. App. at 112.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
473. 


I.  New and Material Evidence

In June 1970, the veteran filed his initial claim seeking 
service connection for a psychiatric disorder.  In September 
1970, the RO issued a rating decision denying service 
connection for a psychiatric disorder, noting that there was 
no evidence that the veteran's psychiatric disorder was due 
to his military service.  Although provided notice of this 
decision in October 1970, the veteran did not file a timely 
notice of disagreement for that decision, and it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
In April 1971, December 1982, and August 1986, the RO issued 
rating decisions which denied the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
Although provided notice of these decisions in May 1971, 
January 1983, and August 1986, respectively, the veteran did 
not perfect an appeal of these decisions.  Thus, the May 
1971, January 1983, and August 1986 rating decisions are 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The August 1986 rating decision 
denied service connection for a psychiatric disorder, to 
include PTSD, because the evidence did not show that a 
psychiatric disorder, to include PTSD, was incurred in or 
aggravated by service.

In September 2005, the veteran again filed a claim to reopen 
the issue of entitlement to service connection for a 
psychiatric disorder.  In a July 2006 rating decision, the RO 
reopened the veteran's claim, but denied service connection 
on the merits.  In August 2006, the veteran filed a notice of 
disagreement, and in February 2007, he perfected his appeal.

Although the RO reopened the veteran's claim for entitlement 
to service connection for a psychiatric disorder, such a 
determination is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Because the 
August 1986 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Evidence of record at the time of the August 1986 rating 
decision included the veteran's service medical records, 
private medical treatment records, VA examination reports, 
and VA treatment records.  The veteran's service medical 
records indicate that he had a history of poor grades, 
disciplinary action, and failure to accept responsibility and 
carry his share of the workload.  The service medical records 
also reveal a diagnosis of immature personality.  The post-
service evidence reveals diagnoses of paranoid personality 
disorder, simple schizophrenia, affective disorder, 
depressive psychosis, alcoholism, passive-aggressive 
personality, severe depressive neurosis, inadequate 
personality, exogenous neurosis with passive aggressive 
personality, recurrent dysthymic depressions, and borderline 
personality disorder.  None of the evidence of record at the 
time of the August 1986 rating decision indicated that the 
veteran's psychiatric disorder was incurred in or otherwise 
related to service.

Evidence submitted after the August 1986 rating decision 
includes additional post-service VA treatment records, 
service personnel records, VA examination reports, private 
treatment records, and a private treatment letter.  Most 
importantly, the evidence received after the August 1986 
rating decision includes medical opinions which indicate that 
the veteran's psychiatric disorder was incurred in or is 
related to service.  Specifically, in a September 2005 
letter, J.W., M.D., stated that the veteran's "current 
diagnosis of [p]sychosis did in fact originate in service . . 
."  In addition, in a January 2006 fee-based VA examination 
report, the examiner concluded that it was "at least as 
likely as not that [the veteran's] psychosis was caused by or 
a result of his military service."  Further, in an August 
2006 treatment record, W.T., M.D., stated that the veteran's 
"schizophrenia is a maturation of the behavioral disturbance 
that was going on with him in the Army."

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board also finds that the 
newly submitted evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim; 
specifically, evidence that the veteran's psychiatric 
disorder was incurred in or aggravated by service.  Thus, the 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, is reopened.

Since August 1996, an additional service department record 
was submitted.  Under 38 C.F.R. § 3.156(c), if at any time 
after VA makes a decision on a claim, VA receives relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
provisions regarding new and material evidence.  Thus, the 
receipt of that evidence alone is sufficient to reconsider 
the claim.  Therefore, the Board will proceed with this claim 
as one for service connection.  

Moreover, the retroactive evaluation of disability resulting 
from disease or injury subsequently service-connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  Id.  

II.  Service Connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, in the case of psychosis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309, 3.384.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not have PTSD.  This conclusion is supported by the lack 
of any post-service treatment records showing a diagnosis of 
PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal is 
denied.

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder 

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder.  In this regard, he 
contends that there is competent evidence in his service 
medical records that this disability began during service. 

A review of the veteran's service medical records reveals no 
clinical psychiatric abnormalities noted on his June 1965 
entrance examination.  A November 1969 neuropsychiatric 
report noted that the veteran had a history of poor grades, 
disciplinary action, failure to accept responsibility, and 
failure to carry his share of the workload.  The report also 
indicated that the veteran had a history of repeated visits 
to sick call, with no physical symptoms being diagnosed.  A 
psychiatric interview failed to reveal any indications of 
psychoses or prominent neurotic symptomatology.  The report 
indicated that "there is no psychiatric condition present 
that would warrant separation from service through medical 
channels."  The diagnosis was immature personality.  The 
veteran's November 1969 separation examination reflects a 
normal psychiatric status.  In a report of medical history, 
completed at that time, the veteran denied depression, 
excessive worry, trouble sleeping, and nightmares.  However, 
the veteran did report a history of being nervous.  A January 
1970 service personnel record reveals that the veteran was 
recommended for discharge because of unsuitability.  
Specifically, the record indicates that "[d]ischarge [was] 
recommended because of [c]haracter and [b]ehavior 
[d]isorders."

Post-service private medical records reflect that the veteran 
began receiving treatment for mental health problems in May 
1970.  Private records from May 1970 to July 1972 reveal that 
the veteran was admitted to the hospital numerous times with 
complaints of depression, suicidal ideation, suicide 
attempts, alcohol abuse, and drug abuse.  The records reflect 
that the veteran was diagnosed with and treated for neuroses, 
neurotic depression, episodic excessive drinking, paranoid 
personality disorder, simple schizophrenia, major affective 
disorder, depressive psychosis with alcoholism, passive-
aggressive personality with features of inadequacy, 
inadequate personality, paranoid states, severe depressive 
neurosis, paranoid schizophrenia, alcoholism, and depressive 
neurosis with suicidal ruminations.

In August 1970, the veteran underwent a VA examination.  The 
veteran reported a history of alcohol use in service and 
noted that he became unhappy when he was recommended for 
discharge from service.  After discharge, he noted several 
hospital admissions and that he abused alcohol and attempted 
suicide.  Mental status examination revealed the veteran to 
be oriented and in good contact with reality.  His 
intelligence was average and his memory was not impaired.  He 
was mildly depressed and admitted being depressed and 
entertaining suicidal thoughts.  The veteran stated that 
there was nothing in life that was enjoyable, and that the 
only thing he liked was military service but he could not get 
back there again.  He reported that he was still drinking 
excessively.  The VA examiner noted that there was no 
evidence of any inappropriate or bizarre thought processes.  
Comprehension, abstract thinking, and fund of knowledge was 
adequate.  The diagnosis was depressive neurosis in an 
inadequate personality, with alcoholism.

In October 1970, the veteran was hospitalized for an 
inadequate personality; paranoid states; and severe 
depressive neurosis.  On November 3, 1970, the diagnoses 
included were passive aggressive disorder and depressive 
psychosis, with alcoholism.  On November 6, 1970, the 
diagnoses were passive aggressive disorder, inadequate 
personality, and paranoid schizophrenia.  In January 1971, 
the veteran was hospitalized with the diagnosis of 
schizophrenia, simple type.  

In March 1971, the veteran underwent another VA examination.  
He complained of being nervous, uptight, and depressed.  He 
reported a history of alcohol abuse, hospitalization for 
psychiatric illness, and suicide attempts.  He indicated that 
he was administratively discharged from service for a 
character and behavior disorder.  Mental status examination 
revealed the veteran to be fully oriented.  His mood showed 
some depression and hostility, particularly when discussing 
the reasons for his discharge from service.  He reported that 
he was cheated out of not remaining in service or at least 
having a medical discharge.  The veteran was not withdrawn or 
out of touch with reality and did not show any primary 
process thinking.  He smiled and laughed appropriately at 
humorous remarks and other times revealed much hostility 
towards others, as well as himself, with ideas of 
unworthiness, self-depreciation, natural ideas of guilt, and 
depression.  The VA examiner reported that the veteran is 
considered an emotionally unstable passive-aggressive 
individual who, under stress, drank alcoholic beverages in 
excess and habitually, but has also become quite depressed 
with ideas of guilt, unworthiness, and self-depreciation.  
The veteran also reported suicidal ideation.  The diagnoses 
were depressive neurosis and alcoholism.  The examiner noted 
that there were insufficient findings for a diagnosis of 
psychosis or simple schizophrenia.

VA treatment records from February 1971 to August 2006 also 
reveal complaints of and treatment for a psychiatric 
disorder, and various hospitalizations.  Specifically, the 
veteran's complaints included alcohol abuse, suicide 
attempts, auditory hallucinations, difficulty sleeping, 
anger, paranoia, agitation, and suspiciousness.  The records 
reveal that the veteran was diagnosed with and treated for 
alcoholism, a psychiatric disorder manifested by suicide 
attempts, depression, anxiety disorder, exogenous neurosis 
with passive-aggressive personality, schizophrenia, auditory 
hallucinations, psychosis, and dementia.

In June 1982, the veteran underwent another VA examination.  
He complained of nightmares and difficulty sleeping.  Mental 
status examination revealed the veteran to be alert and fully 
oriented, but reserved and guarded.  He revealed no 
disorganization of thought, no disturbance of concepts or 
perceptions, and no specific delusional content except for a 
theme of feeling abused and mistreated as a Vietnam veteran.  
The veteran reported a few "instances of horror" while in 
service in Vietnam.  Specifically, the veteran recounted one 
occasion in which he, with a vehicle, ran over and killed an 
immature civilian.  He reported recurrent nightmares and 
flashbacks concerning the incident.  The VA examiner noted 
"surprisingly little evidence of tension or anxiety, no 
palmar sweating, no fine tremor, [and] no startled reaction . 
. . ."  The veteran was able to perform simple arithmetic 
and serial seven subtractions with hesitancy and with help.  
His memory was unimpaired and his judgment and insight were 
extremely superficial and many times faulty, but especially 
influenced by alcohol or drug abuse.  His intelligence was 
below normal.  The VA examiner diagnosed recurrent chronic 
dysthymic depressions and borderline personality disorder 
with many angry, dependent, parasitic traits with past 
history of severe chronic alcoholism and continued recurrent 
polydrug abuse.

In April 1988, the veteran underwent another VA examination.  
The veteran reported that he felt very nervous in service and 
started drinking heavily at that time.  He noted a history of 
neuropsychiatry hospitalization after discharge related to 
suicide attempts, depression, and alcohol abuse.  Mental 
status examination revealed the veteran to be ambulatory, 
appropriately dressed, clean, and cooperative.  His affect 
was appropriate but depressed, and he had difficulty 
concentrating.  He denied suicidal and homicidal ideations at 
that time.  He had no abnormal trends or ideas of reference 
or paranoid ideations.  He reported occasional auditory 
hallucinations controlled by medication.  His memory was 
unimpaired and his intelligence was below average.  He had no 
paranoid ideations or delusional thinking, and insight and 
judgment were present.  The diagnoses were chronic dysthymic 
disorder and borderline personality disorder.  A Minnesota 
Multiphasic Personality Inventory (MMPI) report, completed at 
that time, reveals a diagnosis of chronic endogenous 
depression, possible psychotic depression, possible bipolar 
disorder, and possible chronic undifferentiated 
schizophrenia.

Private medical treatment records from J.W., M.D., reveal 
that the veteran was diagnosed with and treated for psychosis 
and dementia.  In September 2005, Dr. J.W. submitted a letter 
in support of the veteran's claim.  Dr. J.W. stated that the 
veteran was one of his patients and that, after reviewing the 
veteran's military records, the veteran's "current diagnosis 
of [p]sychosis did in fact originate while in service and is 
the reason for his administrative discharge in January 
1970."  Dr. J.W. explained that "[t]he symptoms described 
in his [s]ervice [m]edical [r]ecords are the same ones 
present today."  Dr. J.W. also opined that the veteran was 
inaccurately diagnosed on discharge from service, based on 
his inservice history.  Specifically, Dr. J.W. stated that 
his opinion is 

partially based on the fact that [the 
veteran] rose to the rank of E-5 and 
served two extended tours of duty in 
Vietnam prior to being eliminated from 
service.  Achieving the rank of E-5 in a 
four year period is not consistent with a 
soldier who displays behavior problems.  
According to the record, it appears that 
[the veteran] served admirably from 
November 1965 (date of enlistment) until 
the spring/summer of 1969.  He then began 
displaying character/behavior problems 
which led to his administrative 
discharge.

In January 2006, the veteran underwent another VA psychiatric 
examination.  The veteran complained of flashbacks of an 
incident in service where the truck that he was riding in ran 
over a small child.  He also reported problems getting along 
with people and alcohol abuse.  Mental status examination 
revealed no impairment of thought process, but a history of 
delusional behavior including hearing voices.  The veteran 
denied suicidal and homicidal ideation.  He was alert and 
fully oriented, and he maintained his personal hygiene.  His 
memory was not impaired and there was no evidence of 
obsessive or ritualistic behavior.  Speech was not too 
spontaneous, but was coherent and relevant.  It was not 
circumstantial.  He denied a history of panic attacks, but 
noted that he does feel anxious at times.  His affect 
appeared somewhat anxious.  He denied feeling depressed.  He 
noted an average of about 7 to 8 hours of sleep per night.  
The VA examiner noted that the veteran has difficulty 
carrying on his daily life including handling finances and 
business matters and regulating medications properly.  He 
also has difficulty establishing and maintaining social or 
work relationships.  The diagnosis was psychosis, not 
otherwise specified.  The VA examiner concluded that "it is 
at least as likely as not that his psychosis was caused by or 
a result of his military service."  The VA examiner 
explained that, although the veteran's service medical 
records did not indicate that he was treated for his 
psychotic illness in service, the traumatic event of running 
over the child with a truck possibly triggered his psychosis 
later after being discharged from service.  The VA examiner 
also noted that the veteran reported that his behavior 
problems began after the inservice incident of running over 
the child, just prior to his discharge.

An August 2006 VA treatment record reveals diagnoses of 
schizophrenia and dementia.  The VA physician stated that 
"[i]t is my opinion that [the veteran's] schizophrenia is a 
maturation of the behavioral disturbance that was going on 
with him in the Army."

In a May 2008 hearing before the Board, the veteran's brother 
testified that the veteran did not have a psychiatric 
disorder before service, and that after service discharge, 
the veteran was depressed and angry.  He further testified 
that he visited the veteran in the hospital soon after 
service discharge, and that he was not the same person.  
H.S., a certified medication assistant who works with the 
veteran, also testified at the hearing and noted her 
observations of the veteran's outbursts of anger and 
aggression.  She stated that the veteran is a loner, has a 
short temper, and gets aggravated quickly.  She also reported 
that the doctors are treating the veteran for aggression, 
outbursts, and depression, and indicated her belief that the 
veteran has signs of dementia because he has trouble 
remembering things.

The Board finds that the evidence of record supports a 
finding of service connection for a psychiatric disorder, 
diagnosed as psychosis, not otherwise specified.  There is a 
current diagnosis of psychosis.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In addition, the other evidence of record 
indicates that the veteran's psychiatric disorder, diagnosed 
as psychosis, not otherwise specified, is related to active 
service.  First, the veteran has provided statements that his 
psychiatric symptomatology began in service.  In addition, 
the veteran's brother testified that the veteran did not have 
any psychiatric symptomatology before service, and that after 
service discharge, he was depressed, angry, and was not the 
same person.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Second, medical opinions 
are of record that the veteran's current psychosis was 
incurred in or is related to his active military service.  

Moreover, the evidence of record reveals that schizophrenia 
was diagnosed and manifested to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  At that time, the 
veteran had attempted suicide numerous times, became nervous 
very easily, and was unable to work on a regular basis to 
support himself.  See 38 C.F.R. § 4.132, Diagnostic Code 9201 
(1970).

Accordingly, because there is a current diagnosis of 
psychosis, because there is a diagnosis of schizophrenia 
within one year after service discharge that manifested to a 
compensable degree, and because physicians have found that 
the veteran's current psychosis is related to his active duty 
service, the Board finds that service connection for a 
psychiatric disorder, diagnosed as psychosis, not otherwise 
specified, is warranted.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder, diagnosed as 
psychosis, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


